DETAILED ACTION
This action is responsive to the Amendments and Remarks received 09/26/2022 in which claim 10 is cancelled, claims 1–3 and 17 are amended, and no claims are added as new claims.
Recommendation
Examiner incorporates herein the Interview Summary submitted to the record with this correspondence.  As explained in the interview, Examiner interprets Applicant’s amendments drawn to transform coefficients as expressing a desire to pivot away from features drawn to CCLM prediction and in favor of a focus on transform coding techniques.  As explained throughout the prosecution record, Examiner restricted and elected for Applicant the embodiment/species drawn to predictive coding techniques and specifically CCLM coding (see Election/Restriction heading, infra.).  During an interview held with Applicant’s representative, Examiner suggested Applicant can avoid running into issues with violating the restriction requirement by pursuing transform coding techniques in a Continuation or Divisional application.  It is important to note that an RCE does not allow a shift in scope.  Therefore, Examiner believes a Divisional is the proper course given the restriction requirement, but does not offer filing advice.  Rather, Applicant’s representative can make a proper determination of how to proceed.  Should Applicant have any questions, Examiner invites Applicant’s representative to contact him for an interview.
Response to Arguments
Applicant’s amendments were not entered.  The rejections are the same as the previous rejections.  See explanation, supra.
Examiner cites to Chen and Zhao (see under Conclusion Section of this Office Action).  The prior art references explain CCLM is applied in the residual domain.  Importantly, CCLM is not described as being conducted in the frequency domain or transform domain.  Therefore, Chen and Zhao serve as evidence showing that Applicant’s feature drawn to transform coefficients is patentably distinguishable from the CCLM prediction mode to which the claims are currently drawn.  Accordingly, this evidence is supplied to bolster Examiner’s finding that the claim amendments are drawn to a non-elected invention.
Election/Restrictions
Examiner notes the examination of original claim 1 was unduly burdensome because Applicant had used such broad, nonce terms that one skilled in the art needed a decoder ring to figure out what was claimed.  Specifically, original claim 1 listed as features a block, a sample set, and attribute information, but nothing else of much substance.  According to Applicant’s paragraphs [0035] and [0037], the interpretation of the claimed elements depends on whatever Applicant subjectively had in his mind at the time the claim is read.  Paragraph [0035] explains that the subject matter could be predictive coding techniques, transform coding techniques, or entropy coding techniques.  Paragraph [0037] explains that for one type of coding, the attribute information might be one of position information, a luma component, a chrominance or the like.  For another type of coding, the attribute information is instead positional information, residual information, or the like.  For yet another type of coding, the attribute information is instead transform coefficients or the like.  While breadth of claims is not a problem by itself, there is a problem with Applicant’s claim because “a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation.”  MPEP 2173.02(I).  Here, the breadth of the claim is so broad that it covers subject matter which has attained separate status in the art.  Specifically, while predictive coding, transform coding, and entropy coding are all techniques used in video coding, each technique is considered to have its own field of research and development such that switching back and forth between them represents an examination burden.  Therefore, Examiner has constructively elected for Applicant predictive coding and specifically the CCLM coding described in Applicant’s paragraph [0100].  If Applicant switches during prosecution to techniques involving entropy or transform coding, Examiner will not enter those amendments as violating the election Applicant has made by original presentation (see original claim 16, which demonstrates the claim tree is drawn to a linear model with two parameters—CCLM is a linear model with terms α and β).  Examiner suggested Applicant would benefit from an interview to discuss this and Applicant did not contact Examiner upon receipt of the Office Action (10/06/2021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–21 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche (US 2020/0288135 A1) and Zhang (US 11,082,708 B2).
Regarding claim 1, the combination of Laroche and Zhang teaches or suggests a method for processing information, executed by an encoder, and comprising:  determining a reference sample set of a block to be encoded in a current video picture, wherein the block corresponds to an image area corresponding to a portion within the current video picture, and wherein a sample in the reference sample set includes a reconstructed sample outside the block to be encoded (Applicant’s ¶ 0045 defines the sample set as the reconstructed samples outside the current block being coded; see also Applicant’s original claim 4 defining the same; Laroche, Fig. 11:  teaches neighboring downsampled reconstructed Luma samples; see also Laroche, ¶¶ 0233 and 0234; see also Laroche, ¶¶ 0024 and 0026:  teaching the neighboring luma sample set comprises reconstructed luma samples); selecting at least one sample from the sample set based on attribute information of a sample in the sample set, to obtain a target sample set, wherein the attribute information includes a relative position of the at least one sample within the block to be encoded, and wherein the relative position of the at least one sample is used to determine the target sample set (Applicant’s ¶¶ 0097–0098 explain the reference sample subset are those samples that are important and relevant and those are neighboring reference samples from, for example, the left or top area of the current block; Applicant’s ¶ 0037 defines the attribute information as a location or luma component, for example; Laroche, ¶ 0039:  teaches picking the four most relevant samples from top samples; Laroche, ¶¶ 0225 and 0226:  teach relevant subsets of sample sets used for prediction; see also Laroche, Figs. 6 and 10:  illustrating the samples are to the left or top of the current block; Laroche, ¶ 0245:  teaches CCLM, which is a prediction mode based on luma samples; While Laroche alone teaches using the relative position due to fact that most relevant samples are those located relatively close to the target sample, Zhang specifically teaches using relative positioning of the current sample to determine reference samples; Zhang, col. 19, ll. 42–45:  teaches using the relative position of the target sample to identify prediction samples in a linear model prediction scheme); and preforming encoding processing on the block to be encoded based on the attribute information of the sample in the target sample set, wherein the encoding processing is performed according to the selecting process of the selected at least one sample (Applicant’s ¶¶ 0035, 0055, and 0095 define encoding processing as, for example, prediction encoding based on luma samples; Laroche, ¶ 0245:  teaches CCLM, which is prediction coding based on luma samples; see also Laroche, ¶¶ 0006 and 0008).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Laroche, with those of Zhang, because both references are drawn to the same field of endeavor and because combining Laroche’s linear model prediction with Zhang’s linear model prediction utilizing samples located in reference blocks that have a same relative position as the current sample in the current block represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Laroche and Zhang used in this Office Action unless otherwise noted.  
Regarding claim 2, the combination of Laroche and Zhang teaches or suggests an encoder comprising a memory and a processor, wherein the memory stores a computer program capable of running on the processor, and the processor, when executing the program, implements:  determining a reference sample set of a block to be encoded in a current video picture, and wherein a sample in the reference sample set includes a reconstructed sample outside the block to be encoded; selecting at least one sample from the sample set based on attribute information of a sample in the sample set, to obtain a target sample set, wherein the attribute information includes a relative position of the at least one sample within the block to be encoded, and wherein the relative position of the at least one sample is used to determine the target sample set; and preforming encoding processing on the block to be encoded based on the attribute information of the sample in the target sample set, wherein the encoding processing is performed according to the selecting process of the selected at least one sample (see treatment of claim 1).
Regarding claim 3, the combination of Laroche and Zhang teaches or suggests a method for processing information, executed by a decoder and comprising:  determining a reference sample set of a processing block to be decoded, wherein the processing block corresponds to an image area corresponding to a portion within a current video picture, and wherein a sample in the reference sample set includes a reconstructed sample outside the processing block to be decoded; selecting at least one sample from the sample set based on attribute information of a sample in the sample set, to obtain a target sample set, wherein the attribute information includes a relative position of the at least one sample within the processing block to be decoded, and wherein the relative position of the at least one sample is used to determine the target sample set; and performing decoding processing on the processing block based on the attribute information of the sample in the target sample set, wherein the decoding processing is performed according to the selecting process of the selected at least one sample (see treatment of claim 1).
Regarding claim 4, the combination of Laroche and Zhang teaches or suggests the method according to claim 3, wherein the determining the sample set of the processing block to be decoded comprises:  determining at least one reconstructed sample outside of the processing block as the sample in the sample set (Laroche, Fig. 11:  teaches neighboring downsampled reconstructed Luma samples; see also Laroche, ¶¶ 0233 and 0234; see also Laroche, ¶¶ 0024 and 0026:  teaching the neighboring luma sample set comprises reconstructed luma samples).
Regarding claim 5, the combination of Laroche and Zhang teaches or suggests the method according to claim 4, wherein the performing decoding processing on the processing block based on the attribute information of the sample in the target sample set comprises:  determining a predicted value of the processing block based on the attribute information of the reconstructed sample in the target sample set, wherein the attribute information further includes a color component; and decoding the processing block based on the predicted value of the processing block (Laroche, ¶ 0006:  teaches cross-component prediction in which the luma component (Applicant’s attribute, see treatment of claim 1) is used to predict the chroma component).
Regarding claim 6, the combination of Laroche and Zhang teaches or suggests the method according to claim 3, wherein the sample set comprises at least one of: at least one row of reconstructed samples adjacent to an upper side of the processing block, or at least one row of reconstructed samples adjacent to a left side of the processing block (Laroche, Fig. 6:  illustrates the reconstructed samples used for prediction are top row or left column samples).
Regarding claim 7, the combination of Laroche and Zhang teaches or suggests the method according to claim 6, wherein the relative position indicates a position relationship between the reconstructed sample in the sample set and the processing block (Laroche, ¶ 0135:  teaches chroma samples are shifted compared to the luma samples from which they are predicted and thus have a positional relationship defined therebetween; Alternatively, Laroche, ¶ 0066:  teaches a shifted sample set that may include samples from a first line and a second line, which would mean the luma samples will have a positional relationship with the chroma blocks that are being processed).
Regarding claim 8, the combination of Laroche and Zhang teaches or suggests the method according to claim 7, wherein the selecting at least one sample from the sample set based on the attribute information of the sample in the sample set to obtain the target sample set comprises:  determining the position relationship between the reconstructed sample in the sample set and the processing block based on the attribute information of the reconstructed sample in the sample set; and acquiring the target sample set based on the position relationship (Laroche, ¶¶ 0039 and 0040:  teaches a tap-filter arrangement (which itself uses positional relationship to derive the weight applied to the sample at a given position) for each of positions surrounding the downsampling position to determine a downsampled luma value).
Regarding claim 9, the combination of Laroche and Zhang teaches or suggests the method according to claim 6, wherein the selecting at least one sample from the sample set based on the attribute information of the sample in the sample set to obtain the target sample set comprises:  at least one of selecting, based on the attribute information, one or more reconstructed samples from the at least one row of reconstructed samples of adjacent to the upper side of the processing block, or selecting, based on the attribute information, one or more reconstructed samples from the at least one row of reconstructed samples adjacent to the left side of the processing block; and containing the selected reconstructed samples into the target sample set (Laroche, ¶ 0048:  teaches selecting reconstructed samples of either top or left adjacent boundary samples; see also Laroche, Figs. 6 and 10).
Regarding claim 11, the combination of Laroche and Zhang teaches or suggests the method according to claim 5, wherein the determining the predicted value of the processing block based on the attribute information of the reconstructed sample in the target sample set comprises:  performing pre-processing on the reconstructed sample in the target sample set, to obtain a pre-processed target sample set; and determining a predicted value of the processing block based on attribute information of a reconstructed sample in the pre-processed target sample set (Examiner notes the preprocessing is downsampling according to Applicant’s ¶ 0075; see also Applicant’s original claim 13; Laroche, Abstract and Fig. 11:  explains the luma samples are downsampled to match the resolution of the chroma channels prior to prediction).
Regarding claim 12, the combination of Laroche and Zhang teaches or suggests the method according to claim 11, wherein the performing pre-processing on the reconstructed sample in the target sample set, to obtain a pre-processed target sample set comprises:  performing filtering processing on the reconstructed sample in the target sample set based on the attribute information, to obtain a filtered target sample set (Examiner notes the filtering is downsampling filtering according to Applicant’s ¶ 0075; see also Applicant’s original claim 13; Laroche, Abstract and Fig. 11:  explains the luma samples are downsampled to match the resolution of the chroma channels prior to prediction).
Regarding claim 13, the combination of Laroche and Zhang teaches or suggests the method according to claim 12, wherein the filtering processing is down-sampling processing (Laroche, Abstract and Fig. 11:  explains the luma samples are downsampled to match the resolution of the chroma channels prior to prediction).
Regarding claim 14, the combination of Laroche and Zhang teaches or suggests the method according to claim 12, wherein an input of the filtering processing comprises the reconstructed sample and one or more reconstructed samples adjacent to the reconstructed sample (Laroche, ¶¶ 0039 and 0040:  teaches filtering using the surrounding reconstructed samples; Laroche, ¶‌¶ 0157–0161:  teach the down-sampling filter is applied to reconstructed luma samples L; see also Fig. 9:  illustrating the filter is applied to reconstructed luma samples and samples adjacent to that sample).
Regarding claim 15, the combination of Laroche and Zhang teaches or suggests the method according to claim 12, wherein the determining the predicted value of the processing block based on the attribute information of the reconstructed sample in the pre-processed target sample set comprises:  constructing a prediction model based on attribute information of the reconstructed sample in the filtered target sample set, wherein the attribute information further includes a color component and the prediction model is used to characterize a prediction relationship between one or more color components in the processing block; and determining a predicted value of the processing block based on the prediction model (Laroche, ¶‌¶ 0162–0164:  teach the downsampling results are fed to the CCLM to prediction chroma components using a linear relationship with the reconstructed luma values; see also Laroche, ¶ 0008:  explaining the parameters α and β define a linear prediction model).
Regarding claim 16, the combination of Laroche and Zhang teaches or suggests the method according to claim 15, wherein the constructing the prediction model based on the attribute information of the reconstructed sample in the filtered target sample set comprises:  determining a parameter value of a first parameter and a parameter value of a second parameter of the prediction model based on a chrominance component and a luma component of the reconstructed sample in the filtered target sample set, wherein the prediction model is a linear model represented by the first parameter and the second parameter (Laroche, ¶¶ 0008–0009:  explaining the parameters α and β define a linear prediction model that can be based on reconstructed luma and chroma values).
Claim 17 lists essentially the same elements as claim 1, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 4, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 5, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 6, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 21 lists essentially the same elements as claim 7, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Conclusion
The following prior art is made of record and is considered relevant.
Zhao (US 2019/0342568 A1) teaches CCLM (e.g. ¶ 0097) and using the relative positions of neighboring samples to the target block of samples (¶ 0092).  It also teaches CCLM is applied in the residual domain (¶ 0100).
Chen (US 2018/0063527 A1), which explains CCLM is applied in the residual domain (¶ 0072).
Wang (US 2021/0297680 A1) teaches that CCLM predicts in the residual domain, predicting a chroma component residual from either a luma component or another chroma component (e.g. ¶¶ 0042, 0044, and 0112).
Aono (US 2020/0177911 A1) teaches transform coefficients are the result of a frequency conversion process performed on the residual signal (¶ 0156), which is notable for the restriction rationale.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481